Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 11/9/2021 could either not be found or was not suggested in the prior art of record. With respect to claims 1 and 12, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a bias assembly is configured to apply a two stage force profile to the plunger component, the bias assembly comprising: a first biasing member having a first force profile; and a second biasing member having a second force profile, wherein the first force profile is different than the second force profile, wherein in the first position of the plunger component, the first and second biasing members apply the first and second forces profiles, respectively, to the plunger component to define a first stage profile comprising of the two stage force profile, and wherein in the second position of the plunger component, the first biasing member is prevented from applying the first force profile to the plunger component, the second biasing member applying the second force profile to the plunger component to define a second stage of the two stage force profile, as recited in claim 1; or the feature of a bias assembly positioned between the body component and the plunger component, the bias assembly is configured to apply a two stage force profile to the plunger component in response to the at least one latch member selectively disengaging the plunger component, as recited in claim 12, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2004/0158207 to Hunn et al. which discloses a controller assembly of a fluid delivery apparatus (see Figs. 9-12), comprising: a body component (housing 6) defining an axis (along needle axis); a plunger component (operating element 7) slidably coupled to the body component (housing &) (see and compare Figs. 9-12), the plunger component (operating element 7) positionable between a first position, and a second position (see Figs. 9-12); at least one latch member (first and/or second triggering buttons 24 and/or 25) configured to selectively engage and disengage the plunger component (operating element 7) to selectively restrict and allow, respectively, relative movement between the body component (housing 8) and the plunger component (operating element 7) (see Figs. 9- 12); and a bias assembly (springs 21 and 22) positioned between the body component (housing 6) and the plunger component (operating element 7), the bias assembly (springs 21 and 22) is configured to apply a two stage force profile to the plunger component (operating element 7) in response to the at least one latch member (first and/or second triggering buttons 24 and/or 25) selectively disengaging the plunger component (operating element 7), but Hunn et al. does not teach the features discussed above as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 


/AMBER R STILES/Primary Examiner, Art Unit 3783